Case 1:20-cv-00120-WJM-KMT Document 1 Filed 01/15/20 USDC Colorado Page 1 of 13




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

  Civil Action No.: _______________________________

  RACHEL INGALLS, an individual,

         Plaintiff,

  v.

  FARO CAPITAL GROUP, LLC, a Delaware limited liability company; and
  RANDALL D. KENWORTHY, an individual,

        Defendants.
  ______________________________________________________________________________

                         COMPLAINT AND JURY DEMAND
  ______________________________________________________________________________

         Plaintiff Rachel Ingalls (“Plaintiff”), through counsel, Lewis Kuhn Swan PC, complains as

  follows:

                                   JURISDICTION AND VENUE

         1.      This Court has original federal question jurisdiction pursuant to 28 U.S.C. § 1331

  because Plaintiff alleges claims under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et

  seq., and the Equal Pay Act (“EPA”), 29 U.S.C. § 206(d)(1).

         2.      This Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant

  to 28 U.S.C. § 1367 because the state claims are so related to the federal claims that they form part

  of the same case or controversy.

         3.      Defendant Faro Capital Group, LLC (“Faro”) is subject to personal jurisdiction in

  Colorado because it conducts substantial business in this State and the acts and omissions alleged

  herein occurred in this State.
Case 1:20-cv-00120-WJM-KMT Document 1 Filed 01/15/20 USDC Colorado Page 2 of 13




          4.       Defendant Randall D. Kenworthy (“Mr. Kenworthy”) is subject to personal

  jurisdiction in Colorado because, among other things, he implemented the relevant pay practices

  in this State.

          5.       Venue is proper in this District pursuant to 28 U.S.C. § 1391 because a substantial

  part of the events or omissions giving rise to the claims occurred in this District.

                                             THE PARTIES

          6.       Plaintiff is an individual who is domiciled and resides in Colorado Springs,

  Colorado.

          7.       Faro is a Delaware limited liability company maintaining its principal place of

  business in Greenwood Village, Colorado.

          8.       Mr. Kenworthy is, upon information and belief, the chief executive officer of Faro.

          9.       Mr. Kenworthy is, upon information and belief, domiciled and resides in the State

  of Colorado.

          10.      Upon information and belief, Mr. Kenworthy is, and at all points relevant to this

  Complaint has been, responsible for Faro’s pay practices and exercises substantial control over its

  finances and operations. As such, he is individually liable for Faro’s illegal pay practices as alleged

  herein pursuant to the FLSA and EPA.

          11.      Mr. Kenworthy is also individually liable for Faro’s tortious conduct under the

  doctrine of corporate veil piercing because, on information and belief, he:

                   a. Exercises substantial control over Faro’s assets and activities;

                   b. Has personal interests that are the same as – or substantially identical to – Faro’s

                      corporate interests;


                                                     2
Case 1:20-cv-00120-WJM-KMT Document 1 Filed 01/15/20 USDC Colorado Page 3 of 13




                 c. Has intermingled his personal assets with Faro’s assets as demonstrated by his

                     history of financial improprieties, Securities and Exchange Commission

                     (“SEC”) proceedings, and SEC fines; and

                 d. Has repeatedly used the corporate form to engage in malfeasance and evade

                     individual liability for rightful claims as demonstrated by his creation of

                     multiple “shell” companies.

         12.     Faro and Mr. Kenworthy are collectively referred to as “Defendants.”

                                   GENERAL ALLEGATIONS

         13.     Plaintiff was hired by Defendants as an executive assistant on or around July 3,

  2017 and left her employment in or around August 2019.

         14.     Plaintiff’s July 3, 2017 offer of employment letter (“Offer Letter”) for the position

  of executive assistant stated: “This position is classified as non-exempt, meaning that you may be

  eligible for overtime compensation at 1.5 times your regular rate of pay for hours worked in excess

  of forty (40) during a single workweek.”

         15.     The Offer Letter also stated that Plaintiff would be eligible for one week of

  severance pay per full year of employment if her employment was terminated without cause.

         16.     Plaintiff’s job duties as an executive assistant included, among other things,

  managing the CEO’s calendar, coordinating travel, preparing meeting rooms, creating documents,

  and running errands for the CEO.

         17.     At all relevant times, Faro properly classified Plaintiff as an employee.

         18.     As an executive assistant, Plaintiff was non-exempt under the FLSA and the

  Colorado Minimum Wage Order.


                                                   3
Case 1:20-cv-00120-WJM-KMT Document 1 Filed 01/15/20 USDC Colorado Page 4 of 13




         19.     Plaintiff routinely worked over forty (40) hours per workweek and often over fifty

  (50) hours per workweek in her role as an executive assistant.

         20.     Faro failed to pay Plaintiff overtime compensation for all hours worked over forty

  (40) in any workweek.

         21.     Faro had in place inadequate timekeeping methods for tracking and recording the

  time Plaintiff spent working.

         22.     Throughout all relevant time periods, Faro failed to maintain accurate and sufficient

  time records and endeavored to maintain opacity in its pay practices.

         23.     Defendants’ violations of the FLSA and the Colorado Minimum Wage Order were

  willful. Mr. Kenworthy and other Faro employees, including Michelle Mayfield, Faro’s Chief

  Financial Officer, were aware of Faro’s legal obligation to pay overtime compensation because,

  among other things, these issues were brought to their attention.

         24.     In or around June 2018, Defendants, through Ms. Mayfield, offered to promote

  Plaintiff to the position of Director of Operations and Investor Relations (“DOIR”).

         25.     Ms. Mayfield relayed Defendants’ promotion offer to Plaintiff in an email (the

  “Offer Email”) sent to Plaintiff in or around June 2018. On information and belief, Defendants

  possess or have access to the Offer Email, which was sent using Microsoft Outlook and stored in

  Defendants’ Global Relay system.

         26.     In the Offer Email, Ms. Mayfield told Plaintiff that she was being promoted to the

  position of DOIR. Ms. Mayfield further informed Plaintiff that if she accepted the offer, Plaintiff’s

  annual salary would increase to $85,000 and she would receive a $75,000 bonus upon attaining a

  performance metric based on “meeting her deliverables” (the “Deliverables Metric”).


                                                   4
Case 1:20-cv-00120-WJM-KMT Document 1 Filed 01/15/20 USDC Colorado Page 5 of 13




         27.     The Deliverables Metric was a subjective metric measured by how effectively

  Plaintiff performed at making Faro an attractive investment vehicle. The determination of whether

  Plaintiff attained the Deliverables Metric was to be made by Mr. Kenworthy.

         28.     Based on her conversations with Mr. Kenworthy, Ms. Mayfield, and other Faro

  employees, Plaintiff understood that she could meet the Deliverables Metric by making substantial

  contributions to Faro’s growth, efficiency, and value. Such contributions would make Faro more

  attractive – and more valuable – to potential investors and purchasers.

         29.     The Offer Email contained no mention of any financing condition on Plaintiff’s

  salary increase or bonus. The only condition mentioned in the Offer Email was Plaintiff’s

  attainment of the Deliverables Metric.

         30.     In reasonable reliance on Defendants’ promises of increased compensation,

  Plaintiff, in or around June 2018, accepted Defendants’ offer of promotion to DOIR. Plaintiff

  manifested her acceptance verbally by informing Ms. Mayfield in person that she accepted the

  promotion offer.

         31.     After Plaintiff accepted Defendants’ promotion offer, Ms. Mayfield sent an email

  to Faro’s Controller, Russ Kupfer, memorializing Plaintiff’s acceptance and the agreement arising

  therefrom (the “Raise and Bonus Agreement”). On information and belief, Defendants possess or

  have access to this email, which was sent in or around June 2018 using Microsoft Outlook and

  stored on Defendants’ Global Relay system.

         32.     In June 2018, Plaintiff’s annual base salary as DOIR was $85,000.

         33.     Prior to Plaintiff’s promotion, the DOIR position – or its equivalent – was filled by

  a male, Colin Miller.


                                                   5
Case 1:20-cv-00120-WJM-KMT Document 1 Filed 01/15/20 USDC Colorado Page 6 of 13




         34.     Mr. Miller’s annual base salary as DOIR, or in an equivalent role, was $120,000,

  which was $35,000 more than Plaintiff’s base salary.

         35.     Plaintiff’s job responsibilities as DOIR were similar to, if not broader than, Mr.

  Miller’s.

         36.     Plaintiff was at least as qualified for the DOIR position as Mr. Miller and, based on

  her professional experience, training, and achievements, was an objectively superior candidate.

         37.     Plaintiff’s performance as DOIR was exceptional as demonstrated by her

  subsequent promotions:

                 a. In December 2018, Plaintiff became the acting president of Faro Energy, Inc.,

                    a company created by Mr. Kenworthy and affiliated with Faro; and

                 b. In April 2019, Plaintiff became the Secretary of the Board of Directors of Faro

                    Energy, Inc.

         38.     Despite receiving several promotions, and becoming the acting president of Faro

  Energy, Inc., Plaintiff’s base salary remained at $85,000 from June 2018 until her employment

  with Faro ended in August 2019.

         39.     By in or around December 2018, Plaintiff had met the Deliverables Metric.

  Plaintiff’s attainment of the metric was evidenced by:

                 a. Her successful efforts to make Faro’s operations more efficient by doing away

                    with ineffective systems;

                 b. Her key role in transforming Faro into a profitable, $300 million “waste-to-

                    energy” company;

                 c. Her key role in eliciting a $1 billion purchase offer from a potential buyer; and


                                                   6
Case 1:20-cv-00120-WJM-KMT Document 1 Filed 01/15/20 USDC Colorado Page 7 of 13




                  d. The fact that in or around December 2018, Mr. Kenworthy explicitly told

                     Plaintiff that she had attained the Deliverables Metric.

          40.     Despite having attained the Deliverables Metric, Plaintiff did not receive the

  $75,000 owed to her under the Raise and Bonus Agreement.

          41.     After her employment ended in August 2019, Plaintiff received only a partial final

  paycheck from Faro.

          42.     Faro has failed to compensate Plaintiff for (i) a number of hours worked, totaling

  at least $2,579.63 in unpaid wages; (ii) 10 hours of accrued paid time off; (iii) two weeks of

  severance pay, pursuant to the Offer Letter; (iv) and the promised $75,000 bonus.

                              FIRST CLAIM FOR RELIEF
                FAIR LABOR STANDARDS ACT (29 U.S.C. §§ 206(a)(1), 207(a)(1))
                                 Against All Defendants

          43.     All preceding paragraphs are incorporated.

          44.     At all relevant times, Faro was an employer engaged in interstate commerce within

  the meaning of the FLSA.

          45.     At all relevant times, on information and belief, Faro has had gross annual revenues

  exceeding $500,000.

          46.     At all relevant times, Mr. Kenworthy was an employer engaged in interstate

  commerce within the meaning of the FLSA.

          47.     At all relevant times, Defendants employed Plaintiff within the meaning of the

  FLSA.




                                                   7
Case 1:20-cv-00120-WJM-KMT Document 1 Filed 01/15/20 USDC Colorado Page 8 of 13




         48.     As an executive assistant, Plaintiff frequently worked over forty (40) hours per

  workweek and was thus entitled to overtime compensation at a rate of not less than one-and-one-

  half her regular rate of pay.

         49.     Because Plaintiff did not receive all overtime compensation to which she was

  entitled, Defendants violated the FLSA.

         50.     Defendants have failed to make, keep, and preserve records with respect to Plaintiff

  sufficient to determine her wages, hours, and other conditions and practices of employment in

  violation of the FLSA.

         51.     Defendants’ violations of the FLSA were willful because, among other things, they

  were well aware of their legal obligations to pay overtime compensation as stated in Plaintiff’s

  July 3, 2017 Offer of Employment Letter.

         52.     The foregoing conduct, as alleged, constitutes a willful violation of the FLSA

  within the meaning 29 U.S.C. § 255(a).

         53.     Due to Defendants’ FLSA violations, Plaintiff is entitled to recover from

  Defendants unpaid overtime compensation, actual and liquidated damages, including Faro’s share

  of FICA, FUTA, state unemployment insurance, and any other required employment taxes,

  reasonable attorneys’ fees, costs, and disbursements of this action, pursuant to 29 U.S.C. § 216(b).

                                SECOND CLAIM FOR RELIEF
                             EQUAL PAY ACT (29 U.S.C. § 206(d)(1))
                                    Against All Defendants

         54.     All preceding paragraphs are incorporated.

         55.     At all relevant times, Defendants employed Plaintiff within the meaning of the

  EPA.


                                                   8
Case 1:20-cv-00120-WJM-KMT Document 1 Filed 01/15/20 USDC Colorado Page 9 of 13




         56.     Plaintiff, while working in the DOIR role, was paid substantially less than her male

  predecessor who occupied the same role or one that was equivalent.

         57.     Plaintiff and her male predecessor shared similar responsibilities, the performance

  of which required equal skill and effort, and which were performed under similar working

  conditions.

         58.     Section 206(d)(1) of the EPA makes it unlawful for an employer “to discriminate .

  . . between employees on the basis of sex by paying wages to employees . . . at a rate less than the

  rate at which he pays to employees of the opposite sex . . . for equal work on jobs the performance

  of which requires equal skill, efforts, and responsibility, and which are performed under similar

  working conditions, except where such payment is made pursuant to (i) a seniority system; (ii) a

  merit system; (iii) a system which measures earnings by quantity or quality of production; or (iv)

  a differential based on any other factor other than sex.”

         59.     Because of her sex, Plaintiff was paid less than her male predecessor.

         60.     The discrepancy in pay between Plaintiff and her predecessor in the DOIR position

  was not attributable to seniority, merit, performance, or any other differential other than sex.

         61.     The foregoing conduct, as alleged, constitutes a willful violation of the EPA.

         62.     Due to Defendants’ EPA violations, Plaintiff is entitled to recover from Defendants

  economic and non-economic damages, together with liquidated damages and other available relief,

  to include her costs and attorneys’ fees.

                           THIRD CLAIM FOR RELIEF
                  COLORADO MINIMUM WAGE ORDER (7 CCR § 1103-1)
                                  Against Faro

         63.     All preceding paragraphs are incorporated.


                                                    9
Case 1:20-cv-00120-WJM-KMT Document 1 Filed 01/15/20 USDC Colorado Page 10 of 13




            64.      At all relevant times, Plaintiff was employed by Faro within the meaning of the

   Colorado Minimum Wage Order.

            65.      Faro is covered under the Colorado Minimum Wage Order as it is a retail and

   service entity.

            66.      Faro violated the Colorado Minimum Wage Order by failing to pay Plaintiff, as an

   executive assistant, for all overtime hours at the required rate as prescribed by the Colorado

   Minimum Wage Order.

            67.      Plaintiff is entitled to recover from Faro proper compensation for all hours worked

   (including overtime compensation at the appropriate premium for hours worked over forty (40) in

   a workweek or twelve (12) in a work day), any statutory penalties, including the employer’s share

   of FICA, FUTA, state unemployment insurance, and any other required employment taxes,

   reasonable attorneys’ fees, costs, and disbursements of this action, pursuant to the Colorado Wage

   Order.

                                     FOURTH CLAIM FOR RELIEF
                                       BREACH OF CONTRACT
                                         Against All Defendants

            68.      All preceding paragraphs are incorporated.

            69.      Defendant’s offer to employ Plaintiff, as related in the July 2017 Offer Letter, and

   Plaintiff’s acceptance thereof, created a binding contract between Plaintiff and Defendants

            70.      Defendants breach this agreement by, among other things, failing to compensate

   Plaintiff for the two weeks of severance pay she was entitled to.




                                                      10
Case 1:20-cv-00120-WJM-KMT Document 1 Filed 01/15/20 USDC Colorado Page 11 of 13




          71.     Defendants’ offer to promote Plaintiff to DOIR, as related in the June 2018 Offer

   Email, and Plaintiff’s acceptance thereof, created a binding contract between Plaintiff and

   Defendants.

          72.     Defendants breached this agreement by, among other things, failing to compensate

   Plaintiff according to the terms set forth therein.

          73.     Plaintiff performed, or is excused from performing, all of her obligations under the

   agreements.

          74.     Plaintiff has suffered damages as a result of Defendants’ breach of contracts in an

   amount to be proven at trial for which Defendants are liable.

                                     FIFTH CLAIM FOR RELIEF
                                      PROMISSORY ESTOPPEL
                                        Against All Defendants

          75.     All preceding paragraphs are incorporated.

          76.     Defendants promised to pay Plaintiff a bonus of $75,000 if she accepted

   Defendants’ offer of promotion to DOIR as conveyed in the Offer Email.

          77.     Plaintiff reasonably relied on this promise, which was made both orally and in

   writing, by, among other things, declining to obtain more financially lucrative employment and by

   continuing to labor for Defendants.

          78.     Defendants’ promises must be enforced to prevent injustice to Plaintiff.

                                     SIXTH CLAIM FOR RELIEF
                                       UNJUST ENRICHMENT
                                        Against All Defendants

          79.     All preceding paragraphs are incorporated




                                                     11
Case 1:20-cv-00120-WJM-KMT Document 1 Filed 01/15/20 USDC Colorado Page 12 of 13




          80.    Plaintiff conferred a benefit on Defendants, namely by providing Defendants with

   many hours of her (now known to be) underpaid labor.

          81.    Allowing Defendants to retain this benefit without proper payment therefor would

   serve to unjustly enrich Defendants.

                                      PRAYER FOR RELIEF

   WHEREFORE, Plaintiff prays for the following relief:

      a) Judgment in her favor on her claims for relief;

      b) A declaratory judgment that the practices complained of herein are unlawful under the

          FLSA and the Colorado Wage Order;

      c) An injunction requiring Defendants to cease their unlawful practices under, and to comply

          with, the Colorado Wage Order;

      d) An award of overtime compensation due under the FLSA and the Colorado Wage Order;

      e) An award of liquidated and/or punitive damages as a result of Defendants’ willful failure

          to properly compensate Plaintiff pursuant to 29 U.S.C. § 216;

      f) An award of damages representing the employers’ share of FICA, FUTA, state

          unemployment insurance, and any other required employment taxes;

      g) A declaratory judgment that the practices complained of herein are unlawful under the

          EPA;

      h) An award of liquidated and/or punitive damages as a result of the Defendants’ willful

          failure to properly compensate Plaintiff pursuant to the EPA;

      i) Compensatory and equitable damages for Plaintiff’s breach of contract, promissory

          estoppel, and unjust enrichment claims;


                                                    12
Case 1:20-cv-00120-WJM-KMT Document 1 Filed 01/15/20 USDC Colorado Page 13 of 13




      j) An award of pre-judgment and post-judgment interest;

      k) An award of costs and expenses of this action together with reasonable attorneys’ and

         expert witness fees; and

      l) Such other and further relief as this Court deems just and proper.

                                    DEMAND FOR JURY TRIAL

         Plaintiff hereby demands a trial by jury on all issues so triable.

         Respectfully submitted this 15th day of January, 2020.

                                                /s/ Andrew E. Swan
                                                Paul F. Lewis
                                                Michael D. Kuhn
                                                Andrew E. Swan
                                                LEWIS | KUHN | SWAN PC
                                                620 North Tejon Street, Suite 101
                                                Colorado Springs, CO 80903
                                                Telephone: (719) 694-3000
                                                Facsimile: (866) 515-8628
                                                            plewis@lks.law
                                                            mkuhn@lks.law
                                                            aswan@lks.law

                                                Attorneys for Plaintiff




                                                   13
